Bloodworth, J.
1. The only ground of the motion for a new trial other than the general grounds is based upon alleged newly discovered evidence,-the only effect of which would be to impeach a witness for the State. Even “though the witness sought to be impeached by newly discovered evidence was the only witness against the.prisoner upon a vital point in the case, if the sole effect of the evidence would be to impeach the witness a new trial will not be granted.” Arwood v. State, 59 Ga. 391; Levining v. State, *64813 Ga. 513; Wright v. State, 34 Ga. 110 (2); Jackson v. State, 93 Ga. 190 (18 S. E. 401); Haynes v. State, 18 Ga. App. 741 (3), 742, 743 (90 S. E. 485), and cit. “An affidavit in support of the witness upon whose newly discovered evidence a new trial is sought must give the names of his associates [italics ours], a statement that he> keeps good company not being sufficient to meet this requirement, which is necessary,to enable the prosecution to make a counter-showing; and where such affidavit does not comply with this requirement, the trial judge does not abuse his discretion by refusing to grant a new trial on this ground.” Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175). Under the foregoing rulings the court properly refused to grant a new trial upon the ground of newly discovered evidence.
2. There was ample evidence to support the finding of the jury.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.